        Case 1:18-cv-10683-AJN Document 170
                                        169 Filed 09/15/21 Page 1 of 1


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street, 3rd floor
                                                      New York, New York 10007


                                                      September 15, 2021
By ECF
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007                                                              9/15/21

                  Re:     Vazquez Perez v. Decker, 18-cv-10683 (AJN)

Dear Judge Nathan:

        This Office represents the government in this action. The Court has extended the time for
the petitioner to file a motion for attorney’s fees under the Equal Access to Justice Act (“EAJA”) SO
until September 28, 2021. ECF No. 168. I write to respectfully request, with the consent of ORDERED.
petitioner’s counsel, that the Court grant the petitioner a 70-day extension of time to file an
EAJA motion, until December 7, 2021, so that the parties may be permitted additional time to
explore a potential resolution of the issue of attorney’s fees without judicial intervention. The 9/15/21
Court has granted the parties’ prior two requests to extend the deadline to file a fee motion, ECF
Nos. 166, 168, and, as noted, petitioner’s counsel consents to this request.

       I thank the Court for its consideration of this request.

                                         Respectfully,

                                         AUDREY STRAUSS
                                         United States Attorney for the
                                         Southern District of New York

                                 By:      /s/ Brandon M. Waterman
                                         BRANDON M. WATERMAN
                                         Assistant United States Attorney
                                         86 Chambers Street, 3rd Floor
                                         New York, New York 10007
                                         Tel. (212) 637-2741

cc:      Counsel of Record (by ECF)
